           Case 1:17-cv-01597-CKK Document 248 Filed 09/03/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
    JANE DOE 2, et al.,                              )
                                                     ) Civil Action No. 17-cv-1597 (CKK)
                               Plaintiffs,           )
    v.                                               )
                                                     )
    MARK T. ESPER, in his official capacity as       )
    Secretary of Defense, et al.,                    )
                                                     )
                               Defendants.           )
                                                     )

                   PARTIES’ JOINT STATUS REPORT IN RESPONSE TO
                             JULY 31, 2020 MINUTE ORDER

          The parties submitted a Joint Status Report to the Court on July 30, 2020 (Dkt. No. 246),

requesting the Court’s guidance on deposition procedure given ongoing complications caused by

COVID-19. In the resulting July 31, 2020 Minute Order, this Court ordered “that the parties shall

proceed with the remote depositions which both parties agree may be adequately taken remotely.

At this time, the Court shall not order Plaintiffs to take depositions remotely which they prefer to

take in person.” See Min. Order (July 31, 2020 at 07:04 PM). This Court also declined to set a

deadline for the close of fact discovery, and ordered the parties to “file another Joint Status Report

on September 3, 2020, updating the Court on the status of discovery and setting a schedule for the

completion of fact depositions and fact discovery.” Id.

          Defendants served a supplemental document production consisting of 160 documents on

August 7, 2020, and another supplemental production consisting of 936 documents on August 28,

2020. 1 The parties are coordinating with counsel for the plaintiffs in the three related litigations—


1
 Defendants note that the documents in these supplemental productions were produced in response
to discovery orders or requests in the related litigation Karnoski v. Trump, 17-cv-01297-MJP (W.
D. Wash.).
         Case 1:17-cv-01597-CKK Document 248 Filed 09/03/20 Page 2 of 5




Karnoski v. Trump, No. 17-cv-01297-MJP (W.D. Wash.) (hereinafter, “Karnoski”), Stockman v.

Esper, No. 17-cv-01799-JGB-KK (C.D. Cal.), and Stone v. Trump, No. 17-cv-02459-GLR (D.

Md.)—to maximize efficiency of discovery and to avoid multiple depositions of the same fact and

expert witnesses, at Defendants’ request. As a result, the parties were able to successfully complete

the remote depositions of several fact and expert witnesses during July and August. However,

counsel for Defendants are subject to travel and teleworking restrictions that prohibited in-person

depositions from taking place in July or August. Because Plaintiffs plan to depose fact witnesses

in-person, and will provide videoconferencing to minimize the number of attendees present at any

given deposition because of ongoing COVID-19 concerns, the depositions of several witnesses

have been adjourned until later in the discovery period in order to maximize the likelihood that

their depositions can proceed in-person.

       Plaintiffs plan to remotely depose two witnesses (Mr. Lernes Hebert and Ms. Martie Soper)

as to whom Defendants have articulated a specific personal health reason for why each cannot be

deposed in-person at this time. Thus, each of these depositions will be conducted remotely via

videoconference. The parties were unable to agree on August dates for these two depositions, but

are discussing whether they may be scheduled in September.

       Further, Plaintiffs have notified Defendants that they plan to depose Secretary of Veterans

Affairs Robert Wilkie, former Secretary of Defense James Mattis, and former Vice Chief of Naval

Operations William Moran. Plaintiffs in the related cases are also seeking the deposition of the

former Vice Chairman of the Joint Chiefs of Staff General Paul Selva. After meeting and

conferring with Defendants, plaintiffs in Karnoski served Federal Rule of Civil Procedure 45

subpoenas on each of the four witness named above. See Joint Stip., at 2, Karnoski, Dkt. No. 552.

Defendants moved to quash these subpoenas issued in the Eastern District of Virginia (as to



                                                 2
         Case 1:17-cv-01597-CKK Document 248 Filed 09/03/20 Page 3 of 5




Secretary Mattis, Secretary Wilkie, and General Selva) and the Middle District of North Carolina

(as to Admiral Moran), and plaintiffs in Karnoski have moved to transfer those motions to the

Western District of Washington. Id. All of those motions to quash were subsequently transferred

to the Western District of Washington. Yesterday, Judge Pechman issued an order denying all

four motions to quash. See Order, Karnoski, Dkt. No. 596. 2

        Plaintiffs note as a courtesy to the Court that they intend to raise a discovery dispute

concerning Defendants’ documents still withheld on the basis of the deliberative process privilege

that relate to the development of the Mattis Plan, including the justifications stated for it, that were

created in the time period after the initial report and recommendation of the Panel of Experts, but

before the finalization of the Mattis Report and issuance of the associated policy. The Court

previously advised the parties that Plaintiffs could renew their request for these documents, stating:

“I’m not foreclosing any of this. I’m just looking at all the records and saying it isn’t going to

happen based on the grounds that I have at least at this point.” Jan. 14, 2020 Hrg. Trans. 34:7-

10. Because Plaintiffs intend to refer to confidential documents produced in discovery in raising

this issue, they intend to make a submission to the Court via email after meeting and conferring

with Defendants pursuant to the Court’s Scheduling and Procedures Order (Dkt. No. 71).

        Defendants note that Plaintiffs first raised their intention to revisit their motion to compel

deliberative documents that this Court seemingly resolved approximately eight months ago on

September 1, 2020. See, e.g., January 14, 2020 Hr’g Tr. 20:1–5; 28:8–9. Accordingly, the parties

have not yet meet and conferred on this issue. However, as far as Plaintiffs intend to reopen

discovery disputes that this Court has previously resolved, they should first seek permission from




2
 Defendants are presently considering their appellate options in regards to the recent Karnoski
Order.
                                                   3
         Case 1:17-cv-01597-CKK Document 248 Filed 09/03/20 Page 4 of 5




the Court, and if this Court permits that dispute to be reopened, it should be resolved through

regular motions practice.

       Because counsel are still working remotely and subject to travel and teleworking

restrictions due to COVID-19, the parties are not in a position to set a deadline for the completion

of fact depositions at this time. The parties respectfully request an order to file Joint Status Report

on October 16, 2020, updating the Court on the status of discovery and setting a schedule for the

completion of fact depositions and fact discovery.



September 3, 2020                                      Respectfully Submitted,

 Jennifer Levi (pro hac vice)                         /s/ Thomas E. Redburn, Jr.
 Mary L. Bonauto (pro hac vice)                       Thomas E. Redburn, Jr.
 GLBTQ LEGAL ADVOCATES & DEFENDERS                    Jennifer Fiorica Delgado
 18 Tremont Street, Suite 950                         Meg Slachetka
 Boston, Massachusetts 02108                          Maya Ginsburg
 Tel: 617-426-1350                                    LOWENSTEIN SANDLER LLP
 Fax: 617-426-3594                                    1251 Avenue of the Americas
                                                      New York, New York 10020
 Shannon P. Minter (pro hac vice)                     Tel: 212-262-6700
 Amy Whelan (pro hac vice)                            Fax: 212-262-7402
 Chris Stoll (pro hac vice)
 NATIONAL CENTER FOR LESBIAN RIGHTS                   Adam G. Unikowsky (DC Bar No. 989053)
 870 Market Street, Suite 370                         JENNER & BLOCK LLP
 San Francisco, California 94102                      1099 New York Ave., NW, Suite 900
 Tel: 415-392-6257                                    Washington, DC 20001
 Fax: 415-392-8442                                    Tel: 202-639-6041
                                                      Fax: 202-639-6066
 Matthew E. Miller (pro hac vice)
 FOLEY HOAG LLP
 155 Seaport Blvd.
 Boston, Massachusetts 02210
 Tel: 617-832-1000
 Fax: 617-832-7000

 Attorneys for Plaintiffs




                                                  4
        Case 1:17-cv-01597-CKK Document 248 Filed 09/03/20 Page 5 of 5




DAVID MORRELL
Deputy Assistant Attorney General
Civil Division, Federal Programs Branch

ALEXANDER K. HAAS
Branch Director

ANTHONY J. COPPOLINO
Deputy Director

/s/ Andrew E. Carmichael
ANDREW E. CARMICHAEL
Senior Trial Counsel
COURTNEY D. ENLOW
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
Telephone: (202) 514-3346
Email: andrew.e.carmichael@usdoj.gov
Attorneys for Defendants




                                          5
